     Case: 1:17-md-02804 Doc #: 3696 Filed: 04/16/21 1 of 2. PageID #: 510867



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                                    MDL Case No. 17-md-2804
OPIATE LITIGATION
                                                               Northern District of Ohio Case No.
This document relates to:                                      1:19-op-45229

Meigs County, Ohio v. Cardinal Health, Inc., et al.            [Removed from the Meigs County
                                                               Court of Common Pleas, Case No.
                                                               18-cv-083]

                                                               Hon. Dan Aaron Polster

               STIPULATION OF DISMISSAL WITH PREJUDICE ONLY
                     AS TO DEFENDANT BRANDON WORLEY

       Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Meigs County, Ohio

(“Meigs County”), and Defendant Brandon Worley hereby stipulate and agree, as reflected by the

signatures of their respective counsel below, that any and all of Plaintiff’s claims ONLY as to

Defendant Brandon Worley stated in Meigs County’s complaint in Meigs County, Ohio v. Cardinal

Health, Inc, et al., Meigs County Court of Common Pleas, Case No. 18-cv-083, are hereby

dismissed with prejudice.

Dated: April 16, 2021                         /s/ Ethan Vessels
                                              Ethan Vessels (0076277)
                                              FIELDS, DEHMLOW & VESSELS
                                              A LIMITED LIAILITY COMPANY
                                              309 Second Street
                                              Marietta, Ohio 45750
                                              (740) 374-5346
                                              (740) 374-5349 (facsimile)
                                              E-Mail ethan@fieldsdehmlow.com
                                              Attorneys for Plaintiff

                                             /s/ Paul A. Werner
                                             Paul A. Werner
                                             SHEPARD, MULLIN, RICHTER & HAMPTON,
                                             LLP
                                             2009 Pennsylvania Ave., N.W. Suite 100
                                             Washington, D.C. 20006-6801
                                             (202) 747-1900
                                             (202) 747-1901 (facsimile)
                                             E-mail pwerner@sheppardmullin.com
                                             Attorneys for Defendant Brandon Worley
    Case: 1:17-md-02804 Doc #: 3696 Filed: 04/16/21 2 of 2. PageID #: 510868




                                CERTIFICATE OF SERVICE

In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on
Multidistrict Litigation, I hereby certify that a copy of the foregoing Stipulation of Dismissal
ONLY as to Defendant Brandon Worley was served electronically via the CM/ECF system which
provides an electronic service notification to all counsel of record registered as CM/ECF users.


 DATED: April 16, 2021                             /s/ Paul A. Werner
                                                   Paul A. Werner
